In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 11-786V
                                           (Not to be published)


***********************
ARTURO RODRIGUEZ, an       *
individual,                *
                           *
               Petitioner, *
                           *                                              Filed: June 5, 3013
            v.             *
                           *                                              Decision on Attorneys’
SECRETARY OF HEALTH AND    *                                              Fees and Costs
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************


                              DECISION1 (ATTORNEY FEES AND COSTS)

        In this case under the National Vaccine Injury Compensation Program,2 a Decision
was issued by Chief Special Master Campbell-Smith on November 2, 2012. The parties
filed a stipulation on May 31, 2013, concerning attorney’s fees and costs in this matter.
The parties’ stipulation requests a payment of $12,900.38, representing attorney’s fees
and costs. Pursuant to General Order #9, Petitioner stated that he has not paid any costs or
fees associated with this application.
       I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total of $12,900.38, as a

1
  The undersigned intends to post this decision on the United States Court of Federal Claims’ website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party (1) that is trade secret or commercial or financial information
and is privileged or confidential, or (2) that are medical files and similar files the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision will be
available to the public. Id.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
lump sum in the form of a check payable jointly to Petitioner and Petitioner’s
counsel, Erin A. Juzapavicus, Esq. Milam Howard Nicandri Dees & Gillam, P.A., 14
East Bay Street, Jacksonville, FL, 32202.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment
in accordance herewith.


IT IS SO ORDERED
                                                           /s/ Lisa Hamilton-Fieldman.
                                                               Lisa Hamilton-Fieldman
                                                               Special Master